Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,844,859 in view of US Patent Publication 2015/0030492 to Montie. 
In Reference to Claim 1
A rotary machine comprising a stator (Claim 1 of US Patent 10,844,859) having a stator length and a stator axis, and a rotor (Claim 1 of US Patent 10,844,859)  having a rotor length and a rotor axis, said rotor disposed within said stator, said stator, along at least a portion of said stator length, having a stator helical profile and an epitrochoidal shape at any cross-section transverse to said stator axis, said rotor, along at least a portion of said rotor length, having a rotor helical profile and a rotor shape at any cross-section transverse to said rotor axis that is an inner envelope formed when said epitrochoidal shape of said stator undergoes planetary motion(Claim 1 of US Patent 10,844,859), said rotor configured to undergo planetary motion within said stator, wherein said rotary machine further comprises at least one helical rotor seal mounted to said rotor and/or at least one helical stator seal mounted to said stator. (Claim 1 of US Patent 10,844,859)
US Patent 10,844,859 discloses a hypotrochoidal not an epitrochoidal shape.
Montie teaches the rotor or stator can be either a hypotrochoidal or epitrochoidal shape (Paragraph 6)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of US Patent 10,844,859 to incorporate teachings from Montie.  Doing so, would result in the epitrochoidal shaped rotor or stator being used in the rotary machine as claimed, since Montie 
In Reference to Claim 2
The rotary machine of claim 1 wherein: said epitrochoidal shape of said stator has n-1 lobes, where n is an integer; said rotor shape has n lobes; said rotor has a rotor pitch and a rotor lead, and said stator has a stator pitch and a stator lead; said rotor pitch is the same as said stator pitch; and a ratio of said rotor lead to said stator lead is n:(n-1). (Claim 2 of US Patent 10,844,859)
US Patent 10,844,859 discloses a hypotrochoidal not an epitrochoidal shape.
Montie teaches the rotor or stator can be either a hypotrochoidal or epitrochoidal shape (Paragraph 6)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of US Patent 10,844,859 to incorporate teachings from Montie.  Doing so, would result in the epitrochoidal shaped rotor or stator being used in the rotary machine as claimed, since Montie teaches the hypotrochoidal and the epitrochoidal are most common design in the rotary machine and with a predictable result of success.
In Reference to Claim 3
The rotary machine of claim 2 wherein n = 2, the said rotor pitch is the same as said stator pitch, and the ratio of said rotor lead to said stator lead is 2:1. (Claim 3 of US Patent 10,844,859)
In Reference to Claim 4
The rotary machine of claim 1 wherein said at least one helical seal comprises at least one rotor seal mounted on said rotor. (Claim 7 of US Patent 10,844,859)
In Reference to Claim 5
The rotary machine of claim 1 wherein said at least one helical seal comprises at least one stator seal mounted on said stator. (Claim 7 of US Patent 10,844,859)
In Reference to Claim 6

In Reference to Claim 8
The rotary machine of claim 3 wherein said rotary machine is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator. (Claim 4 of US Patent 10,844,859)
In Reference to Claim 9
The rotary machine of claim 8 wherein each of said plurality of chambers has approximately the same volume. (Claim 5 of US Patent 10,844,859)
In Reference to Claim 10
The rotary machine of claim 8 wherein at least one of said plurality of chambers has a volume that is different from another of said plurality of chambers. (Claim 6 of US Patent 10,844,859)

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/11/2022